United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1870
                                  ___________

Debra M. Estes,                     *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska
Jo Anne B. Barnhart, Commissioner   *
                    1
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                            Submitted: November 16, 2001

                                 Filed: January 4, 2002
                                  ___________

Before LOKEN, LAY, and RILEY, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

     Debra M. Estes appeals the order of the district court2 affirming the
Commissioner’s denial of her application for disability insurance benefits under 42
U.S.C. § 401, et seq., and supplemental security income benefits under 42 U.S.C.

      1
      Jo Anne B. Barnhart is substituted for former Commissioner of Social Security
Kenneth S. Apfel as appellee in this action pursuant to Fed. R. App. P. 43(c).
      2
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
§ 405(g). On August 20, 1997, Estes applied for benefits alleging disability from
October 1, 1996 onward. She claimed disabling conditions consisting of personality
disorder, dissociative identity disorder (also known as multiple personality disorder),
panic attacks with agoraphobia, and alcohol addiction. The administrative law judge
(ALJ) determined that if Estes stopped using alcohol, she would not be disabled and
thus denied her application for benefits. After a careful review of the record, we
affirm.

      We must affirm the decision of the ALJ if it is supported by substantial
evidence in the record as a whole. "Substantial evidence is less than a preponderance,
but enough so that a reasonable mind might find it adequate to support the
conclusion." Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001) (citations
omitted). The ALJ is in the best position to gauge the credibility of testimony and is
granted deference in that regard. Id.

       The ALJ found that Estes suffered from personality disorder not otherwise
specified, dissociative disorder, and panic attacks with agoraphobia. The ALJ also
determined Estes's excessive use of alcohol significantly affected her ability to work,
and Estes could perform work if she stopped abusing alcohol. Substantial medical
evidence throughout the record clearly established the interrelation between Estes's
claimed disabilities and her abuse of alcohol.

      "An individual is not considered to be disabled . . . if alcoholism or drug
addiction would . . . be a contributing factor material to the Commissioner's
determination that the individual is disabled." 42 U.S.C. § 423(d)(2)(C). Under both
20 C.F.R. § 404.1535 (disability) and 20 C.F.R. § 416.935 (supplemental security
income), the relevant inquiry is "whether [the Commissioner] would still find you
disabled if you stopped using drugs or alcohol." Estes carries the burden of proving
her substance abuse is not a contributing factor material to the claimed disability.
Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000).

                                         -2-
       Estes relies upon a non-board certified psychologist's claim that he discovered
Estes's four alters or personalities while Estes was under hypnosis. This psychologist
opined that Estes's disorders, other than alcoholism, rendered her totally disabled.
Estes now argues this opinion is supported by the medical evidence and the ALJ and
district court ignored that evidence. Estes further argues that if one cannot separate
two impairments, one of them alcoholism, a finding of "not material" is required.

       The ALJ gave the opinion of Estes's psychologist little weight because "he has
not examined the claimant in a controlled setting where her use of alcohol is curtailed
for an extended period of time, but has primarily treated her during a period when she
was consuming large quantities of Nyquil and mouthwash." The ALJ and the district
court relied on extensive medical evidence from treating and consulting physicians,
psychologists and psychiatrists who all noted in some fashion or another the
contribution of Estes's severe alcohol abuse. None of these other experts reached the
same conclusion as Estes's psychologist. The ALJ may reject the opinion of any
medical expert where it is inconsistent with the medical record as a whole. Pearsall
v. Massanari, ___ F.3d ___, 2001 WL 1631474, at *5 (8th Cir. Dec. 20, 2001). It is
the ALJ's function to resolve conflicts among "the various treating and examining
physicians." Bentley v. Shalala, 52 F.3d 784, 785, 787 (8th Cir. 1985). See also
Pearsall, ___ F.3d at ___, 2001 WL 1631474, at *5.

       Evidence before the ALJ demonstrated that Estes could perform work at a
number of jobs if she stayed off alcohol. Medical reports showed Estes had a
tendency to magnify her illness and complaints. The evidence reflected that when
Estes reduced her alcohol use she was able to conduct daily activities and perform
certain jobs, confirming the conclusion that Estes's condition improved during
periods of sobriety.

      Estes further argues her epilepsy, which could cause blackouts, was a disabling
condition. However, Estes admits her seizures are controllable with medication. An

                                         -3-
impairment which can be controlled by treatment or medication is not considered
disabling. Roth v. Shalala, 45 F.3d 279, 282 (8th Cir. 1995).

       Estes moved to open the record to include evidence from her recent
hospitalization where she contends a second opinion of her multiple personality
disorder exists. The new evidence consisted of Estes's hospitalization in a psychiatric
facility after the date of the ALJ's decision, and the hospitalization was largely due
to overdose attempts. The district court, in refusing the evidence, found that the
proposed evidence did not say anything new about Estes's condition "during the
relevant time frame."

       In order to support a remand, new evidence must be "relevant, and probative
of the claimant's condition for the time period for which benefits were denied." Jones
v. Callahan, 122 F.3d 1148, 1154 (8th Cir. 1997) (citation omitted). The relevant
time period in this case began on October 1, 1996 and ended on March 11, 1999,
when the ALJ denied Estes's application for benefits. See 20 C.F.R. §§ 404.620,
416.330. Estes was hospitalized almost seventeen months later, on August 8, 2000.
Like the district court, we do not believe that this hospitalization is probative of
Estes's condition between October 1, 1996 and March 11, 1999. See Rehder v. Apfel,
205 F.3d 1056, 1061 (8th Cir. 2000) (psychologist's report completed fourteen
months after the relevant time period did not warrant remand). We therefore affirm
the district court's refusal to remand the case.

     The ALJ and the district court both reasonably concluded from the array of
medical evidence here that Estes would not be disabled if she stopped using alcohol.
We therefore affirm the well-reasoned and thorough opinion of the district court.




                                         -4-
A true copy.

      Attest:

         CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -5-